           Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NEW YORK
__________________________________________

NEWMARKET PHARMACEUTICALS, LLC,

                               Plaintiff,                             DECISION AND ORDER
vs.
                                                                      19-CV-6405 (CJS)
VETPHARM, INC.,

                        Defendant.
__________________________________________


                                        INTRODUCTION

       This matter is before the Court on Defendant VetPharm, Inc.’s (“VetPharm”)

motion to stay these proceedings under Rule 41(d) of the Federal Rules of Civil

Procedure until Plaintiff NewMarket Pharmaceuticals, LLC (“NewMarket”) pays

VetPharm’s costs from an action previously filed in the Western District of Missouri. 1

Mot., Sept. 30, 2019, ECF No. 10. After reviewing both parties’ briefs on the issues,

and hearing oral argument, the Court denies VetPharm’s motion to stay [ECF No.

10].

                                         BACKGROUND

       NewMarket is a provider of “veterinary pharmaceutical products to improve

animals’ health and quality of life.” Compl., ¶ 1, May 30, 2019, ECF No. 1. VetPharm

is a contract research organization that provides clinical trial support services to




       1The Court notes that, in the alternative, VetPharm also moves the Court to dismiss Plaintiff’s
complaint for failure to state a claim upon which relief can be granted under Rule 12(b)(6). Mot., ECF
No. 10. The Court reserves on VetPharm’s motion to dismiss pending resolution of Plaintiff’s motion
to amend its complaint. See Mot. to Amend/Correct Compl., Feb. 26, 2020, ECF No. 24.
         Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 2 of 6




pharmaceutical companies that develop new animal health products. Id. at ¶ 2.

VetBridge Product Development Subsidiary 1 (NM-OMP), LLC (“Investor”), a non-

party to this action, is a distributor that contracted with NewMarket to fund the

necessary research and applications for government approval in exchange for

exclusive rights to distribute a new animal health product NewMarket had in

development. Id. at ¶ 17. On June 27, 2014, NewMarket contracted with Investor to

fund the development of NewMarket’s product for “a projected grand total of $4

million dollars.” Id. at ¶ 16, 19.

      On December 22, 2014, NewMarket contracted with VetPharm to monitor the

clinical trials required to obtain government approval for NewMarket’s product. Id.

at ¶ 23. By March 2016, development costs for NewMarket’s product – including the

clinical trials monitored by VetPharm – had exceeded NewMarket’s original budget

by approximately $806,000, and NewMarket sought additional funding from

Investor. Id. at ¶ 31─33. Soon thereafter, a “revised amendment” to the NewMarket-

Investor agreement was drafted, and a capital call was issued to Investor’s members

to cover the additional $806,000. Id. at ¶ 32─33.

      On March 15, 2016, VetPharm attempted to communicate with several

individuals it believed to be associated with Investor. Id. at ¶ 38. On March 22, 2016,

NewMarket denied Investor permission to speak with VetPharm. Id. at ¶ 39─40. As

of the date NewMarket filed its complaint in this Court, Investor had declined to

provide any further funding to NewMarket. Id. at ¶ 41─42. NewMarket alleges that



                                          2
         Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 3 of 6




Investor declined to provide additional funding to NewMarket on the basis of

information Investor received from VetPharm regarding aspects related to the

contract between VetPharm and NewMarket, “including providing characterizations

of the confidential clinical trial data.” Id. at ¶ 44.

       The present litigation has been preceded by at least two other pieces of

litigation between the parties, and one arbitration. First, the parties have been

litigating a contract dispute in the United States District Court for the District of

New Jersey since 2017 (“NJ Action”). Id. at ¶ 4. The district court in the NJ Action

stayed the litigation while ordering the parties to arbitration per the terms of their

contract. Tr., Mot. Hr’g (“Hr’g Tr.”), 4: 7–17, Jan. 8, 2020, ECF No. 35.

       In addition, the parties were engaged in litigation in the United States District

Court for the Western District of Missouri after Investor sued NewMarket, and

NewMarket sued VetPharm as a third-party defendant (“Missouri Action”). Id. at ¶

16. Investor and NewMarket signed a stipulation of dismissal with prejudice on May

30, 2019. That same day, NewMarket filed the complaint presently before this Court,

which alleges several causes of action: tortious interference with contract, tortious

interference    with    business    relationship,    injurious   falsehood,   fraudulent

misrepresentation, negligent misrepresentation, breach of confidence, negligence,

and prima facie tort. Compl., ECF No. 1. On June 4, 2019, NewMarket filed a notice

of voluntary dismissal without prejudice of its suit against VetPharm in the Missouri

Action. Compl. at ¶¶ 4, 16.



                                             3
         Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 4 of 6




      VetPharm now asks this Court to stay the proceedings in this case under Rule

41(d) of the Federal Rules of Civil Procedure until NewMarket has paid VetPharm’s

costs in the Missouri Action.

                                    DISCUSSION

      Rule 41(d) of the Federal Rules of Civil Procedure reads:

      If a plaintiff who previously dismissed an action in any court files an
      action based on or including the same claim against the same defendant,
      the court:

      (1) may order the plaintiff to pay all or part of the costs of that previous
      action; and

      (2) may stay the proceedings until the plaintiff has complied.

Fed. R. Civ. P. 41(d).

      Thus, “where a plaintiff ... voluntarily dismisses a lawsuit and then files a

second suit against the same defendants predicated on the same facts, defendants

may be entitled to recover their costs and attorneys' fees expended in defending the

first suit and to stay the second suit until payment of those costs.” Adams v. New

York State Educ. Dep't, 630 F. Supp. 2d 333, 343 (S.D.N.Y. 2009) (internal citation

omitted).

      The purpose of the rule is to deter forum shopping and vexatious litigation.

Thompson v. Spin the Planet, Inc., No. 18-CV-6755 CJS, 2019 WL 591705, at *3

(W.D.N.Y. Feb. 12, 2019) (citing Horowitz v. 148 S. Emerson Assocs. LLC, 888 F.3d

13, 23 (2d Cir. 2018)). “There is no requirement in Rule 41(d) or the relevant caselaw

that a defendant must show bad faith on the part of the plaintiff in order to recover


                                           4
        Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 5 of 6




costs . . . On the other hand . . . we may take into consideration plaintiffs' motive in

dismissing the prior action.” Loubier v. Modern Acoustics, Inc., 178 F.R.D. 17, 22 (D.

Conn. 1998) (internal citations omitted). Awarding costs and attorneys' fees under

Rule 41(d) is “completely discretionary.” Adams, 630 F. Supp. 2d at 344 (quoting 9

Wright & Miller, Federal Practice & Procedure: Civil 3d § 2375).

      In the present case, the Court finds that NewMarket’s claims against

VetPharm in the Missouri Action was “based on or including the same claim[s]

against” VetPharm in the present action.            See, e.g., Hr’g Tr. at 11;13-19

(“[NewMarket] ultimately settled with [Investors] . . . [s]o we voluntarily dismissed

[our claims against VetPharm in the Missouri Action] pursuant to settlement and

then we, we refiled in the Western District of New York which is the jurisdiction that

they alleged that they would like to have and that's why we're here now.”)

      However, VetPharm has failed to persuade the Court that the imposition of

costs and attorney fees from the Missouri Action would serve the interests of Rule

41(d). VetPharm argues that costs are appropriate under Rule 41(d) because the

instant action is based on the same set of facts as the Missouri Action, and because

the instant litigation is part of NewMarket’s “scorched earth” legal strategy to

torment VetPharm and cause financial harm by forcing exorbitant legal fees. Def.

Mem. of Law, 1, Sept. 30, 2019, ECF No. 10-1. NewMarket, on the other hand, argues

that costs are not appropriate under Rule 41(d) because it had good cause for

dismissing the Missouri Action.      Specifically, NewMarket points to VetPharm’s



                                           5
         Case 6:19-cv-06405-CJS Document 37 Filed 04/30/20 Page 6 of 6




resistance to NewMarket’s attempts to consolidate the Missouri Action with the NJ

Action; VetPharm’s continued insistence that the Western District of Missouri had

no personal jurisdiction over VetPharm; and the convenience of both parties, given

VetPharm’s location in the Western District of New York. Hr’g Tr. at 9:1–13:21.

                                      CONCLUSION

      After a thorough review of the record, the Court finds that imposition of costs

and attorney fees from the Missouri Action would not serve the interests of Rule 41(d).

Accordingly, VetPharm’s motion to stay [ECF No. 10] is denied.

      SO ORDERED.

Dated:       April 30, 2020
             Rochester, New York

                                                     _______________________
                                                     CHARLES J. SIRAGUSA
                                                     United States District Judge




                                          6
